Citation Nr: 1139016	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-30 004	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for chronic fatigue.

2.  Entitlement to service connection for joint pain in all major joints.

3.  Entitlement to service connection for left knee sprain.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had requested to be afforded with a personal hearing before a traveling member of the Board on his October 2008 VA Form 9 and on the January 2009 hearing election form.  In consideration thereof, a Travel Board hearing was scheduled for August 22, 2011.  However, on August 16, 2011, the Veteran requested its cancellation.  38 C.F.R. § 20.704(e).   


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from September 2003 to November 2006.

2.	On September 27, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran through his authorized representative submitted a letter dated September 27, 2011 wherein he states that the Veteran is satisfied with his current rating decision, does not wish to continue his appeal, and requests that his appeal be withdrawn.  Because the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


